Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-18-00474-CR

                                           Raymond DANIELS,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR3242
                            Honorable Mary D. Roman, Judge Presiding 1

          BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED March 13, 2019.


                                                       _____________________________
                                                       Beth Watkins, Justice




1
  The Honorable Lori Valenzuela is the judge of the 437th Criminal District Court, Bexar County, Texas. However,
the judgment in this case was signed by the Honorable Mary D. Roman, who at the time of the judgment was retired
and sitting by assignment.